Citation Nr: 1118925	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-39 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO denied service connection for PTSD.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

To more accurately reflect the Veteran's contentions and what the RO has actually adjudicated in this case, and in accordance with the United States Court of Appeals of Veterans Claims's (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the appeal as encompassing the matter set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the record includes diagnoses of PTSD, the most persuasive, competent medical opinion evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.

3.  Depressive disorder was not shown in service, or for many years thereafter, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current depressive disorder and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and depressive disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,  5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

In a November 2009 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for an acquired psychiatric disorder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, as well as the types of evidence that impacts those determinations.  The January 2010 supplemental SOC (SSOC) reflects readjudication of the claim after issuance of the November 2009 letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the report of a September 2010 VA examination.  Also of record and considered in connection with the appeal is the transcript of the April 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.    The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection is warranted.

The Board notes that during the April 2011 Board hearing, the Veteran's representative stated that the Veteran had not been provided a VA examination in connection with his claim for service connection.  However, as noted, the Veteran was provided a VA examination in September 2010 and neither the Veteran nor his representative has identified any specific error or omission in the examination report.  As the VA examination report clearly includes pertinent historical information, discussion of the Veteran's symptoms, and findings, and no deficiency in the examination report has been identified or shown by the evidence, the Board finds no reason to further delay a decision in this appeal by ordering another examination.  In other words, the current record is adequate to decide the claim for service connection and further RO development in this regard is not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis (to include depressive disorder), which develop to a compensable degree (10 percent for psychosis) within a prescribed period after discharge from service (one year for psychosis), although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

In this case, however, the Veteran has not meet the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria.  As such, further discussion of the recent revisions to 38 C.F.R. § 3.304 is unnecessary.

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2010) (noting that VA has adopted the nomenclature of the DSM-IV).

Considering the claim for service connection in light of the above, the Board finds that the criteria for service connection for any psychiatric disability, to include PTSD and depressive disorder, are not met.

The Veteran's service treatment records are negative for any complaints, findings, or diagnoses related to a psychiatric disability during service.  

Post service, VA treatment records reflect treatment for various psychiatric disabilities, including depressive disorder and polysubstance dependence.  The earliest post-service psychiatric treatment report of record reveals treatment for a major depressive episode in April 2006.  

VA treatment records from July and August 2008 reflect a diagnosis of "PTSD, chronic".  On a July 2008 intake report for the Minneapolis VA Medical Center (VAMC) Psychiatric Partial Hospital Program, the Veteran noted primary psychosocial stressors of homelessness and unemployment.  The Veteran also reported that he had some thoughts related to "Saudi".  A July 2008 mental health treatment report noted that the Veteran was currently unemployed and homeless, and that he also had some stress related to his service in the Middle East.  The Veteran described several stressful events during service, including a time when his unit was almost fired upon by friendly fire and when he witnessed peers being injured.  The VA treatment reports noted numerous psychosocial stressors including housing, primary support group, social environment, financial, access to healthcare, legal, and job related problems.  The treatment reports noted a diagnosis of "PTSD, chronic" based on DSM-IV criteria.  However, the psychologist did not discuss the DSM-IV criteria in relation to any in-service stressor and he did not state upon which stressor(s) the diagnosis of PTSD was based.    

The Veteran underwent VA examination in September 2010.  The examiner indicated that he reviewed the Veteran's claims file and medical records.  With respect to the Veteran's military history, it was noted that he served in Saudi Arabia during the Gulf War.  On psychiatric examination, the Veteran was well groomed and dressed, cooperative, alert and well oriented, and his affect was constricted.  His thought and speech processes were coherent and logical and observed social skills were fair.  

In regards to a diagnosis of PTSD, the examiner provided a detailed analysis of the DSM-IV criteria, noting that the Veteran met criterion A, but did not meet criterion B through F.  The examiner noted that Veteran described two separate stressful episodes during service.  The Veteran did not report intrusive recollections of his stressors and denied combat-related nightmares.  The Veteran reported a restriction of effect beginning in 2000, with no apparent connection to his in-service stressors.  The Veteran reported sleep difficulties and some hypervigilance (beginning in high school), however, these symptoms did not appear connected to service stressors.  The Veteran denied any significant irritability, concentration difficulties, and social or occupational impairment as a result of his military service.  The examiner noted that the onset of the Veteran's symptoms was variable and that there was no clear association to service.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.   

Regarding psychiatric disorders other than PTSD, the examiner diagnosed the Veteran with depressive disorder, not related to service.  He noted that the Veteran met the diagnostic criteria for depressive disorder, based on feelings of hopelessness, sleep difficulty, and reduced interest in activities.  The examiner also noted the Veteran's history of alcohol abuse.  The examiner concluded that the Veteran's depressive disorder was not related to service.  He noted that there was no evidence of treatment for a mental disorder in service and that the Veteran appeared to have features of antisocial personality disorder.  Further, he noted that the Veteran's treatment records reflect that his primary problem has been alcohol abuse, and that the Veteran has also had related psychosocial problems of homelessness and unemployment.  

First, addressing PTSD, the above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The only evidence of record reflecting a diagnosis of PTSD is the VA treatment records from July and August 2008.  The diagnoses contained in the VA treatment records, however, are not clearly based on military stressors, and, in fact, appear to be based on other psychosocial stressors such as homelessness and joblessness.  Significantly, while the VA psychologist noted some stress related to events during service, he did not explicitly link the Veteran's diagnosis of PTSD to any in-service stressor.  Additionally, he did not provide support for the diagnosis of PTSD with any stated rationale.  There is also no specific discussion of the DSM-IV criteria in the treatment reports.  As a result, the Board is affording the July and August 2008 VA treatment reports little probative value on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

By contrast, the Board finds the September 2010 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, and provided an extensive, reasoned analysis of the case in terms of the specific diagnostic criteria set forth in DSM-IV.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  Thus, the most persuasive, competent opinion on the question of current diagnosis of PTSD weighs against the claim.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.

Thus, without a current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

Turning to the Veteran's psychiatric disabilities other than PTSD, the Board notes that the evidence of record clearly establishes that the Veteran has current depressive disorder, as reflected, for example, in the September 2010 VA examination report.  However, the record simply fails to establish that his depressive disorder is medically related to service.

Here, the evidence reflects the first post-service treatment for a psychiatric disability in 2004, 14 years after service.  Clearly, such a time period is well beyond the presumptive period for establishing service connection for psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the etiology of the Veteran's current depressive disorder-that of the September 2010 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner opined that that the Veteran's depressive disorder was not related to service.  The examiner provided a rationale for his opinion, stating that based on the Veteran's treatment records, the Veteran's depressive symptoms were mainly related to his substance abuse, homelessness, and unemployment.  The examiner noted that the Veteran's service treatment records did not reflect any treatment for a mental disorder during service.  He also stated that the Veteran has characterological features of antisocial personality disorder and did not appear to be a reliable historian based on inconsistencies regarding his drug and substance abuse.

Under these circumstances, the Board accepts the September 2010 VA examiner's opinion as probative evidence of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93 and Guerrieri, 4 Vet. App. at 470-471 (holding that the weight to be attached to medical evidence is within the province of the Board).  Significantly, moreover, the Veteran has not presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current depressive disorder and service.  

Furthermore, as regards any direct assertions by the Veteran and/or his representative, attempting to establish a current diagnosis of PTSD or that there exists a medical nexus between current depressive disorder and service, the Board finds that such assertions provide no basis for allowance of the claim.  The matters of current diagnosis of PTSD and etiology of current depressive disorder are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disability, to include PTSD and depressive disorder, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, to include PTSD and depressive disorder, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


